

116 HR 8764 IH: Stop China’s IP Theft Act
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8764IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mrs. Lesko (for herself, Mr. Gaetz, Mr. Van Drew, Mr. Biggs, Mr. Hice of Georgia, Mr. Perry, Mr. Steube, Mr. Riggleman, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit certain members of the Chinese Communist Party from entering the United States until such time as the Government of the People’s Republic of China ceases the theft of the intellectual property of the United States, and for other purposes.1.Short titleThis Act may be cited as the Stop China’s IP Theft Act.2.FindingsCongress finds the following:(1)China is perpetrating what Secretary of Defense Mark Esper has called the greatest intellectual property theft in human history.(2)A report by the Australian Strategic Policy Institute has found that since 2007 approximately 500 Chinese military scientists were sent to the United States to study. According to the report China has been sending soldiers to study science and engineering in Western universities including the United States as part of a widespread effort to collect military technology.3.Statement of policyIt is the policy of the United States to prohibit the entry of Chinese Communist Party leaders and military and government officials of the People’s Republic of China into the United States until the Government of the People’s Republic of China ceases its efforts to infringe on the intellectual property rights of the United States. 4.Restriction on issuance of visas(a)RestrictionThe Secretary of State may not issue a visa to, and the Secretary of Homeland Security shall deny entry to the United States of, each of the following:(1)senior officials in the Chinese Communist Party, including the Politburo, the Central Committee, and each delegate to the 19th National Congress of the Chinese Communist Party;(2)the spouses and children of the senior officials described in paragraph (1);(3)members of the cabinet of the Government of the People’s Republic of China; and(4)active duty members of the People’s Liberation Army of China.(b)ApplicabilityThe restriction under subsection (a) shall not apply for any year in which the Director of National Intelligence certifies to the Committees on the Judiciary of the House of Representatives and the Senate that the Government of the People’s Republic of China has ceased sponsoring, funding, facilitating, and actively working to support efforts to infringe on the intellectual property rights of citizens and companies of the United States.